Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 22, 2021

                                    No. 04-21-00496-CR

                              Jonathan Andrew BRUECKEL,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CR9293W
                         Honorable Frank J. Castro, Judge Presiding

                                          ORDER

     Because appellant did not timely file his notice of appeal, this appeal is DISMISSED FOR
LACK OF JURISDICTION.

       It is so ORDERED on December 22, 2021.


                                              _____________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court